Citation Nr: 0210728	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-18 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 30, 1996 
for the award of service connection for hypertension.

(The issue of whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a skin disorder, including as a result of 
exposure to Agent Orange, will be the topic of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1962 to 
August 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Oakland, California Regional Office (RO) of the Department of 
Veteran Affairs (VA) in which the RO, in part, denied the 
appellant's claim of entitlement to an effective date earlier 
than July 30, 1996 for the award of service connection for 
hypertension.  Since the appellant is now a resident of 
Florida, the case was certified to the Board by the St. 
Petersburg RO.

In January 2002, a Central Office hearing was held in 
Washington, DC, before the undersigned, who is the Board 
Member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102.  A transcript of the hearing testimony has been 
associated with the claims file.  The transcript of the 
hearing shows that the appellant withdrew his appeal for his 
claim of entitlement to an effective date earlier than July 
30, 1996 for the award of service connection for 
hypertension.  During that hearing, the appellant also 
submitted a written statement to that effect.

The Board is undertaking additional development on the issue 
of whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for a 
skin disorder, including as a result of exposure to Agent 
Orange, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

On January 8, 2002, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant that he wished to withdraw his appeal as to the 
issue of entitlement to an effective date earlier than July 
30, 1996 for the award of service connection for 
hypertension.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to an 
effective date earlier than July 30, 1996 for the award of 
service connection for hypertension have been met and there 
are no remaining allegations of error of fact or law for 
appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn his appeal 
as to the question of entitlement to an effective date 
earlier than July 30, 1996 for the award of service 
connection for hypertension and, hence, there remain no 
allegations of errors of fact or law as to this issue for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the entitlement to 
an effective date earlier than July 30, 1996 for the award of 
service connection for hypertension claim and it is dismissed 
without prejudice.


ORDER

The appeal for the claim of entitlement to an effective date 
earlier than July 30, 1996 for the award of service 
connection for hypertension is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

